Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 09/26/20, 10/26/20, 01/13/22, has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	Drawings	
3.          The drawings filed on 09/26/20.  These drawings are acceptable.
Claim Objections
4.        Claims 1-6 are objected because these claims attempt to indirectly define the subject-matter in terms of a result to be achieved, hence stating the underlying problem without providing the technical features needed to achieve such result. In this instance, such a formulation is not allowable because it appears possible to define the subject matter in more concrete terms, viz. in terms of structural features by which the effect is to be achieved. Appropriate correction is required.
              Claims 1-6, and current specification disclosed “a first light emitting unit, a second light emitting unit, an identification unit, a light receiving unit, a rising rate, an adjustment unit, a fire determination unit, recording control unit, a defect determination unit, a reporting unit”.  However, there is no definition/explanation in the specification for the term for these units.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
       For the of examination, these wordings are interpreted as the following:  
         a first light emitting unit or a second light emitting unit: any light source, any light transmitter.
        an identification unit:  any processor, computer, electric circuit.
        a light receiving unit:  any detector, sensor, receiver.
        a rising rate: according to the current specification, rising rate is interpreted as the output value of the first light receiving signal or the second light receiving signal, (Application Pub. No. 2021/0088442, [0056]).
       an adjustment unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can modify any value/parameter/characteristic of an output.
       a fire determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can that can determine fire.
       a recording control unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine result of fire.
      a defect determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine a defect.
       a reporting unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can report, display.
                Appropriate correction is required. 
Claim Rejections - 35 USC § 112
5.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.        Claims 1-6, and current specification disclosed “a first light emitting unit, a second light emitting unit, an identification unit, a light receiving unit, a rising rate, an adjustment unit, a fire determination unit, a recording control unit, a defect determination unit, a reporting unit”.  However, there is no definition/explanation in the specification for the term for these units.   The written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
            Applicant may:
            (a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
           (b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
            (c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
7.       For the of examination, these wordings are interpreted as the following:  
         a first light emitting unit or a second light emitting unit: any light source, any light transmitter.
        an identification unit:  any processor, computer, electric circuit.
       a light receiving unit:  any detector, sensor, receiver.
       a rising rate: according to the current specification, rising rate is interpreted as  the output value of the first light receiving signal or the second light receiving signal, (Application Pub. No. 2021/0088442, [0056]).
       an adjustment unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can modify any value/parameter/characteristic of an output.
       a fire determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine fire.
       a recording control unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determinate result of fire.
      a defect determination unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can determine a defect.
       a reporting unit: any element, apparatus, device, system, circuit, processor, amplifier, computer that can report, display.

                Appropriate correction is required. 
Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.          Claim(s) 1-4, 6 is/are rejected under 35 U.S.C. 102 as being unpatentable over Chen et al. (Pat. No. 10,769,938).  Hereafter “Chen”.
            Regarding Claim(s) 1, Chen teaches 
            a first light emitting unit that irradiates a detection space located inside or outside the fire detection apparatus with first detection light, (figure 2, 1st signal transmitter 2 is not different 
            a second light emitting unit that irradiates the detection space, (figure 2, 2nd signal transmitter 3 is not different from a second light emitting unit), with second detection light having a different wavelength from a wavelength of the first detection light, (column 1, lines 55-56); 
            a light receiving unit that receives scattered light of the first detection light irradiated from the first light emitting unit due to smoke, (figure 2, signal receiver 1 is not different from a light receiving unit; Column 4, lines 63-67; Column 5, lines 27-32, 44-52), outputs a first light receiving signal according to the received scattered light, (figure 4, Signal receiving circuit 8 outputs receiving signals from first signal transmitting circuit 4 and second signal transmitting circuit 5 to Signal amplification 9), receives scattered light of the second detection light irradiated from the second light emitting unit with respect to smoke, (figure 2, signal receiver 1 is not different from a light receiving unit; Column 4, lines 63-67; Column 5, lines 27-32, 44-52), and outputs a second light receiving signal according to the received scattered light, (figure 4, Signal receiving circuit 8 outputs receiving signals to Signal amplification 9; Column 6, lines 15-20.  Note: output from the signal receiver 1 go to signal amplification circuit 9); and  
             an identification unit that identifies a type of smoke present in the detection space on the basis of an output ratio of an output value of the first light receiving signal to an output value of the second light receiving signal output from the light receiving unit and a rising rate of the output value of the first light receiving signal or the second light receiving signal, (Abstract; Column 2, lines 22-35, 61-67; Column 3, lines 19-67; Column 4, lines 1-8, 32-42;  Column 6, 
Regarding Claim(s) 2, Chen teaches an adjustment unit that adjusts the output value of the first light receiving signal or the output value of the second light receiving signal in accordance with the type of smoke identified by the identification unit; and a fire determination unit that determines presence or absence of the fire on the basis of the output value of the first light receiving signal or the output value of the second light receiving signal adjusted by the adjustment unit, (figure 1, S101; column 1, lines 59-63; Column 2, lines 1-5, 22-35, 61-67; Column 3, lines 1-5.  Note: it is inherent that current detection period of a smoke alarm or a smoke density detection period or a smoke alarm threshold is an output of light receiving signal.  Please see the Objection and 112 Rejection in paragraphs 4-7 above). 
Regarding Claim(s) 3, Chen teaches a fire determination unit that determines presence or absence of the fire; and an adjustment unit that adjusts a determination reference value used for determination by the fire determination unit in accordance with the type of smoke identified by the identification unit, wherein the fire determination unit determines the presence or absence of the fire on the basis of the determination reference value adjusted by the adjustment unit, (figure 1, S103; Abstract; Column 1, lines 49-53; Column 2, lines 1-5, 22-35, 61-67; Column 3, lines 1-5, 43-67; Column4, lines 1-8.  Please see the Objection and 112 Rejection in paragraphs 4-7 above).
Regarding Claim(s) 4, Chen teaches a recording control unit that stores a determination result of the fire determination unit in storage means of the fire detection apparatus as 
           Regarding Claim(s) 6, Chen teaches a defect determination unit that determines presence or absence of a defect of the first light emitting unit or the second light emitting unit; and a reporting unit that reports a determination result by the defect determination unit, (Column 5, lines 57-67; Column 6, lines 1-24, 38-67.  Please see the Objection and 112 Rejection in paragraphs 4-7 above).

Claim Rejections - 35 USC § 103
11.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

13.          Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pat. No. 10,769,938) in view of Inoue et al. (U.S. Pat. No. 5,225,810). Hereafter “Chen” and “Inoue”.

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
March 11, 2022
/Tri T Ton/  		
Primary Examiner Art Unit 2877